27 F.3d 386
In re Frances PIKUSH, Debtor.James L. KENNEDY, Chapter 7 Trustee, Appellee,v.Frances PIKUSH, Appellant.
No. 93-56293.
United States Court of Appeals,Ninth Circuit.
Submitted* June 8, 1994.Decided June 15, 1994.

Frederick C. Phillips, Phillips, Campbell, Haskett, Noone & Ingwalson, San Diego, CA, for appellant.
Ross G. Simmons, Ferrette & Slater, San Diego, CA, for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel, OLLASON, RUSSELL and JELLEN, Judges, Presiding.
Before:  FLETCHER, CANBY, and HALL, Circuit Judges.


1
We affirm the decision of the Bankruptcy Appellate Panel for the reasons stated in its thorough opinion.  See Kennedy v. Pikush (In re Pikush), 157 B.R. 155 (9th Cir.  BAP 1993).


2
AFFIRMED.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4